Citation Nr: 1420288	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1973 to March 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 by the Department of Veterans Affairs, Regional Office, in Boise, Idaho (RO), which in pertinent part, declined to reopen a previously denied claim for service connection for a psychiatric disorder.  

In a June 2011 decision, the Board found that new and material evidence had been received to reopen the previously denied claim for service connection for a psychiatric disorder, and remanded the underlying claim for additional development. 

A review of the documents contained in the Veteran's Virtual VA claims folder has been considered in conjunction with the decision below.


FINDING OF FACT

The Veteran's current diagnosed acquired psychiatric disorder was not shown during service, or for years thereafter, and the weight of the medical evidence is against a link between any current diagnosed psychiatric disorder and his in-service mental health symptoms.


CONCLUSION OF LAW

The criteria for entitlement to service connection for acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

In June 2011, the Board remanded the underlying claim for entitlement to service connection for a psychiatric disorder and ordered the agency of original jurisdiction (AOJ) to obtain outstanding records of pertinent treatment as well as schedule the Veteran for a VA psychiatric examination and associate a report of the examination with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, the Veteran's Vet Center treatment records dated from 2005 to 2011 were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA psychiatric examination in July 2011 and a report of the examination was associated with his claims folder. The Veteran's service connection claim was readjudicated via an April 2012 supplemental statement of the case. 

Accordingly, the Board's remand instructions have been complied with and no further action is required at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).

In this case, in a January 2009, prior to the April 2009 rating decision, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was provided with information regarding ratings and effective dates.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, service treatment records have been obtained, as have identified post-service treatment records, consisting of VA treatment records.  Pursuant to the Board's June 2011 remand directives, the Veteran was afforded a VA psychiatric examination in July 2011.  In the examination report, the VA examiner recorded the Veteran's reported medical history and the findings from clinical evaluation.  The VA examiner provided a medical conclusion based on a review of the claims folder and the findings from the examination, and provided a rational statement in support of the medical conclusion.  The Board finds that the VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a psychiatric disorder.  He asserts that his current psychiatric problems had an onset in service.  The Veteran reports that he had difficulty maintaining required weight standards during his military service, and he felt like a failure because of his administrative discharge due his inability to meet the weight requirement.  The Veteran further reports that he sought counseling from his church chaplain as treatment for his symptoms.  He asserts that the onset of his current mental symptoms he began during his period of service and has progressively increased since then.

A review of the Veteran's service treatment records shows he received a psychiatric evaluation on his 1972 induction examination, and his subsequent period examinations in 1976 and 1979 also show he received normal psychiatric evaluations.  A February 11, 1983 service treatment note shows that the Veteran presented with complaints of emotional disturbances and sleeplessness.  The treatment record records show he was upset because of his upcoming overweight administrative discharge, and that he was having marital problems.  The Veteran reported feeling depressed and frustrated.  An impression of an acute stress reaction was given.  A February 14, 1983 service treatment record shows that the Veteran presented for follow-up treatment for insomnia.  It was noted that he complained of dysphoria.  An impression of situational depression was given.  A subsequent February 1983 service treatment noted shows that the Veteran was seeking counseling from his church chaplain.  It was advised that he continued to take his prescribed medication, which included Haldol, Sinequan, and Librium.  

The report of the Veteran's March 1983 examination prior to separation shows that he received a normal psychiatric evaluation.  An associated report of medical history is unavailable.  

Post-service treatment records show that the Veteran first sought mental health treatment in April 2005.  A June 2005 VA mental health treatment shows that the Veteran reported that he had felt depressed since being in the Marine Corps in 1980s, but his depression symptoms had worsened over the past three years as result of his current stressors such as marital stress, child with disability, unemployment, and financial issues.  The Veteran stated that he had always wanted to be a Marine and he had been successful in the military service until he was discharged due to weight problems.  The Veteran reported that he had felt like a failure since his discharge.  He reported he had taken medication without relief for short period of time in 1981, 1985 and 1994.  An impression of Major Depression, Recurrent was given. 

The Vet Center records dated from April to November 2005 show that the Veteran was suffering from depression.  In a November 2005 statement from the Veteran's treating Vet Center counselor, it was noted that although an initial assessments were depression and PTSD, but it was ultimately determined that he did not have a stressor to support the criteria for a diagnosis of PTSD.  The Veteran had been treated for chronic major depressive disorder since April 2005.  It was noted that the Veteran reported that he enjoyed being a member of the Marine Corps and felt abandoned when he was discharged because of his inability to keep his weight down.  The Vet Center counselor stated that the "Marine Corps probably became his home as a replacement of a dysfunctional child hood."  The Veteran had recently given up being a Boys Scout leader and he felt that he only lived for his five year old son.  It was noted that the Veteran continues to feel that he is without purpose or hope and he strongly blames himself for his past failures.  An Axis I diagnosis of Major Depressive Disorder, chronic was give, and it was noted that the Veteran Axis IV stressors were limited income and financial issues.  There was no indication in the November 2005 statement that the Veteran's current diagnosed disorder was related to his military service.  

Subsequent Vet Center treatment notes from December 2005 to March 2009 continue to show impressions of PTSD based on the Veteran's reported history of symptoms, but no assessment of PTSD based on the DSM-IV criteria was rendered.   Impressions of depression and anxiety were also given.  These Vet Center treatment notes show that the Veteran complained of stressors involving marital problems, the death of his daughter, and financial issues.  Later, Vet Center treatment notes only reflect a diagnosis of depression.  These treatment records reflect that the Veteran's depression was related to his marital relationship problems and to the death of his daughter.  See Vet Center records dated from August 2009 to May 2011.

In July 2011, pursuant to the Board's June 2011 remand directives, the Veteran was afforded a VA psychiatric examination.  In the examination report, the VA examiner noted a review of the claims and computerized medical records folder in conjunction with the clinical examination.  The VA examiner noted that none of the service treatment records showed that the Veteran had any history of anxiety or depression pointing towards a primary mood or anxiety disorder and there was no evidence of hospitalization or specific psychiatric treatment for a chronic mental health condition.  The VA examiner further noted that the Veteran's service treatment records reflected he sought counseling on a serial basis at least since 1980 for weight reduction and he was recommended for going into a weight reduction program.  The Veteran reported that throughout his military service, he "fought with weight standards," he was "harassed about weight."  He reported that he became extremely frustrated about keeping his weight standards and sought counseling through his bishop from 1980 to 1983.  The VA examiner noted that the service treatment records do not contain any information he received from the counseling sessions from his bishop.  The Veteran also reported that he struggled with marital issues and stress associated with dealing with a child with health issues during his period of service.  

The Veteran also informed the July 2011 VA examiner that he witnessed a fellow soldier commit suicide and witness death and dying of fellow soldiers as a paramedic.  The VA examiner noted that the Veteran denied any signs or symptoms of acute stress, re-experiencing traumatic events, avoidance of stimuli that aroused recollection of traumas.  He reports that after his discharge, he briefly continued to seek counseling from his bishop, but he denied seeking any post-service mental health treatment until 2005, except for a brief period of counseling before and after his daughter's death in 1989.  In the examination report, the VA examiner also recorded the Veteran's reported occupational and family related problems.  

The July 2011 VA examiner stated that based on a review of the record, including the service treatment records and clinical findings from evaluation, the Veteran's claim that his current depression was related to his period of service was not supported by the evidence of record.  The VA examiner noted that while the Veteran reported feeling frustrated from difficulties keeping weight standards as well as experiencing symptoms related to his marital problems, health issues with his child, and difficulty adjusting to travelling for his job, the Veteran did not suffer any occupational problems as a result of his symptoms during his period of service.  The VA examiner further noted that a review of the service treatment records did not document any sustained depression or anxiety symptoms, and the Veteran did not indicated any acute stress disorder or any signs or symptoms of PTSD.  The VA examiner concluded that a retrospective review of the Veteran's reported history of symptoms and treatment strongly pointed towards difficulties adjusting to his frequent changes in his employment, financial problems, marital problems, and difficulties dealing with his daughter's and mother's deaths.  The Veteran had difficulties adjusting to chronic stressors and as a result, he manifested symptoms of anxiety and depression.  The July 2011 VA examiner concluded that these current symptoms to do not appear to be related to his experiences in military service.  

The July 2011 VA examiner concluded that based on clinical evaluation, the Veteran was devoid of any sustained depression symptoms, excessive unreasonable worry or any signs and symptoms of PTSD.  The VA examiner felt that the Veteran did not currently meet any DSM-IV criteria for any psychiatric illness.  Moreover, the VA examiner noted that while the Veteran struggled with difficulties adjusting to stressors in service, he did not meet any DSM-IV diagnostic criteria for mental illness in service.  Rather, the VA examiner felt that since service, the Veteran did meet the criteria for an adjustment disorder with mixed anxious and depressed symptoms stemming from chronic stressors at least since 2005.  The VA examiner concluded that there was no persuasive evidence of any current acquired psychiatric disability stemming from his military service. 

The Veteran seeks entitlement to service connection for his acquired psychiatric disorder.  As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnoses of adjustment disorder, anxiety and depression.  While the Veteran's Vet Center treatment records show an impression of PTSD, that diagnosis does not appear to conform to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)) as required by VA regulations.  See 38 C.F.R. §§ 3.304(f), 4.125(a).   Notably, in his November 2005 statement, the Veteran's treating Vet Center counselor stated that while the Veteran displayed PTSD symptoms, he did not satisfy the criteria for a connection for trauma to support a diagnosis of PTSD.   In addition, the July 2011 VA examiner did not find that the Veteran's symptomatology supported a diagnosis of PTSD.  There is no competent medical evidence of record that shows the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328  (Fed. Cir. 1997).  

The competent medical evidence does demonstrate that the Veteran has current diagnoses of adjustment disorder with anxiety and depression symptoms and major depressive disorder during the pendency of this appeal.  Accordingly, element (1), a current diagnosed disability, has been met.  

With respect to element (2), in-service disease or injury, the Veteran's service treatment records do show complaints of mental health symptoms and he was assessed with acute stress reaction and situational depression by his treating service examiners.  However, the March 1983 separation examination report shows that the Veteran received a normal psychiatric evaluation and there is no indication that the Veteran was evaluated with a chronic psychiatric disorder during his period of service.  

To the extent that the Veteran's lay statements can be interpreted as evidence that his current diagnosed psychiatric disorder had an onset during his period of service, the Board finds he is not competent to diagnose a psychiatric disorder as the result of his service.  In this regard, the Board observes that laypersons are competent to report what comes through their senses.  See Layno v. Brown, 6 Vet. App. 465   (1994).  The Board acknowledges that the Veteran appears to have some limited medical training and experience.  In particular, the record reflects that he worked as a paramedic and attended went to school for his "PA" degree in Washington followed by an internship in Idaho.  However, the record does not reflect that he has any particular training in psychology or psychiatry.  That is, there is no indication that the Veteran, as a layperson, has the requisite knowledge to diagnose a psychiatric disorder.  Even if the Veteran were to have some training in these fields, the Board finds the opinion rendered by the July 2011 VA examiner highly probative as it was rendered by a psychiatrist.  This VA examiner noted that a review of the service treatment records did not show that the Veteran met the DSM-IV diagnostic criteria for any mental illness in service, despite his struggles with difficulties adjusting to stressors in service.  The July 2011 VA examiner's opinion weighs heavily against the Veteran's claim that his current diagnosed psychiatric disorder had an onset during his period of service.

Moreover, the post-service medical evidence does not show manifestations of his current diagnosed psychiatric disorders until 2005, which comes two decade after the Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, as service connection for acquired psychiatric disorder is not shown within one year of the Veteran's separation from service, service connection on a presumptive basis is not warranted. 

That being said, the Board cannot ignore the Veteran's in-service mental health complaints and assessment of acute stress reaction and situational depression. Therefore, the second Shedden element has arguably been met with respect to in-service injury.

With regard to Shedden element (3), a nexus or relationship, the Board as noted above, has placed greater probative weight on the 2011 examination report than the Veteran's opinion that his current mental conditions are related to service.  In addition to greater credential in the evaluation of mental health disabilities, the 2011 VA examiner, unlike the Veteran, does not have a monetary interest in the outcome of this appeal.  Further, the 2011 examiner provided a detail review of the Veteran mental health history, both during and after service, alone with a detailed rationale for the opinions reached.  The July 2011 VA examiner concluded that based on a review of the claims folder and findings from clinical examination, the Veteran's current diagnosed psychiatric disorders were not related to his period of service.  Rather, the VA examiner felt that the Veteran's current diagnosed psychiatric disorder was related to his post-service chronic stressors, including marital problems, death of his daughter, and financial issues.  In support of the medical conclusion, the VA examiner noted that the Veteran denied any occupational impairment during his period of service as result of his in-service stressors, and there was no indication in the service treatment records or post-service treatment records that the Veteran had a chronic psychiatric disorder related to his period of service.  While the record shows that the Veteran sought counseling during his period of service and that he has reported experiencing mental health problems since service, the July 2011 VA examiner concluded that there was no persuasive evidence of record that demonstrated that the Veteran's current psychiatric disorder related to service.  

While the Veteran's treating counselor at the Vet Center recorded the Veteran's reported history of frustration and disappointment with his military service, these records suggest that his current diagnosed depression disorder was associated with his current marital problems and the death of his daughter.  See Vet Center treatment records from 2005 to 2011. 

The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, the Veteran has asserted at times during the appeal period that his current psychiatric disability began in service and has continued since his separation from service. However, as discussed above, the Board has placed greater probative value on the July 2011 VA examination report which weighs heavily against the Veteran's claim.  The VA examiner felt that the Veteran's current diagnosed adjustment disorder with mixed anxious and depressed symptoms stemmed from chronic stressors since 2005.  

Moreover, the record also does not show a continuity of symptomatology (or treatment) for any psychiatric disorder, following separation from the Veteran's service in 1983 until 2005.  This medical evidence comes well beyond the first year after the Veteran's discharge from his period of service.  See 38 C.F.R. § 3.307, 3.309.  This lengthy period without treatment for related conditions is evidence against a finding of continuity of psychiatric problems since service, and it weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330   (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

There is no competent evidence otherwise linking any current psychiatric disorder to military service, the Board finds that the preponderance of the evidence is against granting service connection for any current diagnosed psychiatric disorder.  As such, element (3), medical nexus between current diagnosed disability and period of service, has not been met.  The Veteran's claim for entitlement to service connection fails on this basis.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


